Order entered June 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00898-CR

                        BRANDON LAWRENCE COOPER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-81168-2011

                                             ORDER
       On April 16, 2013, this Court ordered court reporter Kimberly Tinsley to file, within

thirty days, either the reporter’s records of the January 21, 2011, May 24, 2011, June 15, 2011,

and September 26, 2011 hearings or a letter certifying that the records do not exist. To date, Ms.

Tinsley has filed neither the records of the hearings nor the verification that there are no records.

The appeal cannot proceed until the issue of the records is resolved.

       Accordingly, we ORDER the trial court to conduct a hearing and to make findings

regarding the following:

           •   Whether hearings were conducted on January 21, 2011, May 24, 2011, June 15,
               2011, and September 26, 2011.

           •   If the trial court determines that hearings were held on those dates, the trial court
               shall next determine whether the hearings were recorded.
            •   If the hearings were recorded, the trial court shall next determine the name and
                contact information of the court reporter or reporters who recorded the hearings,
                whether the notes are available and can be transcribed, and the date by which the
                records will be filed.

            •   If the trial court determines that any notes are not available or cannot be
                transcribed, the trial court shall determine whether appellant is at fault for the loss
                or destruction of any notes and whether the parties can agree on a substituted
                record.

        We ORDER the trial court to transmit a record of the hearing containing its findings of

fact, any supporting documentation, and any orders to this Court within THIRTY DAYS of the

date of this order.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

                                                       /s/     CAROLYN WRIGHT
                                                               CHIEF JUSTICE